DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 26-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/21/2022. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites “said assembly further comprises a moving system comprising a plurality of first moving devices.” Claim 16 recites “each gripping device of said plurality of gripping devices being associated with a first moving device; said first moving device being suitable for moving each gripping device of said plurality of gripping devices.” It is 

Claim 17 recites “a first support plate is comprised between said gripping device and said frame” and “a second support plate is comprised between said gripping device and said support plate” and “at least one support shoe is comprised between said gripping device and said second support plate.” It is unclear which of the plurality of gripping devices “said gripping device” refers to. 

Claim 20, line 1 recites “ a plurality of supports” and “said first moving device is fastened to said support.” It is unclear which of the plurality of supports the limitation “said support” refers to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villa (EP 2875931). 
Regarding claim 16, Villa teaches an assembly for preforming a reinforced fabric sheet, said reinforced fabric sheet being intended to receive at least one deforming action for making a preformed shell, comprising:
at least one frame (Figure 3, item 7 and [0017]);

wherein:
each gripping device of said plurality of gripping devices being suitable for gripping an edge portion of the reinforced fabric sheet [0019]-[0020];
said assembly further comprises a moving system comprising a plurality of first moving devices [0021];
wherein
the movement of each first moving device is independent of the other first moving devices;
each gripping device of said plurality of gripping devices being associated with a first moving device [0021] and [0032];
said first moving device being suitable for moving each gripping device of said plurality of gripping devices independently of the others so that when said reinforced fabric sheet is gripped by said plurality of gripping devices [0021],  each gripping device may move to guide localized deformations of the reinforced fabric sheet which arise during the deforming action of the reinforced fabric sheet [0021]-[0022],  [0027].

Regarding claim 17, Villa teaches the apparatus as applied to claim 16, wherein
said frame defines a frame plane passing through said frame and which defines a plane wherein the reinforced fabric sheet is placed when, gripped by said plurality of gripping devices, it is held stretched, raised off all other supports or molds or half-molds (Figure 2 and 8 and [0021], [0027], [0030], 
wherein the gripping devices comprises second jaws, 
wherein second geometrical coupling surfaces of second jaw define a frame plane (Figure 11). 

Regarding claim 18, Villa teaches the apparatus as applied to claim 16, comprising at least one control and operating unit that controls the actuation of said 

Regarding claim 19, Villa teaches the apparatus as applied to claim 16, wherein said first moving device comprises at least one pneumatic actuator [0021].

Regarding claim 20, Villa teaches the apparatus as applied to claim 16, wherein said first moving device is fastened to said support (Figure 11, item 8) and each gripping device further comprises a carriage associated with said support and suitable for translating with respect to said support when moved by said first moving device [0015], [0017], [0032].

	Regarding claim 21, Villa teaches the apparatus as applied to claim 20, wherein at least one support comprises at least one support joint (Figure 4, joint connecting items 14 and 8 and [0021]).  

	Regarding claim 22, Villa teaches the apparatus as applied to claim 20, wherein said moving system further comprises each first moving device is movable independently of each second moving device (Figure 11, items 13 and 14 and [0021]).
	
Regarding claim 24, Villa teaches the apparatus as applied to claim 16, wherein  said plurality of gripping devices is distributed, including distributed in a uniform manner, along the perimeter of the reinforced fabric sheet (Figure 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Villa (EP 2875931), as applied to claim 16, in further view of Lebrun  (PG-PUB 2003/0146543). 
Regarding claim 23, Villa teaches the apparatus as applied to claim 16, wherein said moving system.

Villa does not teach said moving system comprises at least one elastic element which provides an elastic action which keeps said reinforced fabric sheet preloaded by keeping it locally stretched.

Lebrun teaches an apparatus for molding a thermoformable sheet material utilizing a gripping device, comprising a spring that acts as suspension to stabilize the support during the forming step and when no external force is applied to the support (Figure 6 and [0092]). 

	Both Villa and Lebrun teach gripping devices for shaping a sheet material. It would have been obvious to one of ordinary skill in the art to substitute the gripping . 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Villa (EP 2875931), as applied to claim 1, in further view of Hiroshi (PG-PUB 2009/0104300). 
Regarding claim 25, Villa teaches the apparatus as applied to claim 16, comprising:
	at least one assembly as applied to claim 16, 
	at least one heating station [0011] and [0014]; and
	at least one forming station, comprising at least one perform mold [0023]-[0024].

	Villa does not teach a preheating furnace. 

	Hiroshi teaches a process for clamping a thermoplastic sheet material and heating the material in advance to a predetermined temperature in heating furnace [0016], [0047].

	Both Villa and Hiroshi teach a process of heating a thermoplastic sheet material before forming. It would have been obvious to one of ordinary skill in the art to substitute the heat source of Villa with a heating furnace as taught by Hiroshi, a functionally equivalent heat source for pre-heating a thermoplastic sheet for shaping. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANA C PAGE/Examiner, Art Unit 1745